Title: From George Washington to Alexander Hamilton, 25 June 1799
From: Washington, George
To: Hamilton, Alexander



PrivateDear Sir,
Mount Vernon 25th June 1799

Your private letter of the 15th instant came duly to hand.
So far as my information extends (which by the bye is very limited) the Recruiting Service in this State progresses beyond my expectation, But is retarded very considerably from the want of cloathing: the ragged appearance of the Recruits having a tendency to disgust, rather than to excite, enlistments.

I think with you, that policy dictates the expediency of promoting Brigadier Wilkinson to the Rank of Majr General, and will suggest the measure to the Secretary of War in a private communication. It would feed his ambition, sooth his vanity, and by arresting discontent, produce the good effect you contemplate. But in the appointment of this Gentleman, regard must be had to time, circumstances, and dates; otherwise by endeavouring to avoid Charibdas we might run upon Scylla.
What I mean by this is, that the President may deem it expedient to take the next Majr General from the Eastern States; again, may recur to the former appointments of that Gra⟨de in⟩ the Provisional Army; and further (if Services in the Revolutionary Army are to be regarded) to relative Rank also in dating the Commissions of the Major Generals, yet to be appointed.
If Genl Wilkinson should be promoted, it will be expected, no doubt, that the oldest Lieutt Coll Commandant should step into his Shoes as Brigadier; of course, the oldest Major of the old line, would succeed to the vacancy occasioned thereby. Who, & what the character of these Gentleman are, I know not—the measure deserves consideration. I am always Yr Affecte

Go: Washington

